Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
Applicant argues that the claim (in claim 13) is not a mere duplication, but rather, a new and non-obvious to achieve a unique design, it is not persuasive. Basically, Junker discloses that, as illustrated in Fig., in the gas circuit 34, specifically, the first drying device 58 is arranged in the filter 40 disposed in the circulation line 36 of the gas circuit 34 ([0045], lines 4-6). 
Junker discloses the claimed invention (i.e. the first drying device 58 being arranged in the filter 40 are comprising the first separating apparatus) except for the duplication (of the separating apparatus). However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the existing separating apparatus and provide a second separating apparatus (including either only the drying device or the filtering device or both) at a location either downstream or upstream or somewhere else in the loop, since it have been held that a mere duplication of a device involves only routine skill in the art. One would have been motivated to duplicate to obtain the second separating apparatus for the purpose of providing extra drying capability (or filtering capability or both) to the additive manufacturing apparatus. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742